Citation Nr: 0824219	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  05-32 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to a disability evaluation in excess of 30 
percent for service connected shell fragment wound (SFW) 
facial scars.

4.  Entitlement to a disability evaluation in excess of 10 
percent for service connected injury to muscle group VIII, 
right upper extremity.

5.  Entitlement to a disability evaluation in excess of 10 
percent for service connected injury to muscle group XXIII, 
right.

6.  Entitlement to a compensable disability evaluation for 
SFW scars of the left wrist and lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.


The issues of service connection for PTSD and increased 
evaluations for the veteran's SFW disabilities are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran was originally denied service connection for 
PTSD by way of a rating decision dated in November 1994.  
Notice of the rating action was provided in December 1994.  
He failed to perfect an appeal of the decision and it became 
final.

2.  The veteran was again denied service connection for PTSD 
by a rating decision dated in October 1995.  He failed to 
perfect a timely appeal of the denial.  The decision became 
final.

3.  The evidence received since the October 1995 rating 
decision is new and material, and is so significant that it 
must be considered to decide fairly the merits of a claim of 
service connection for PTSD.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for PTSD has been 
received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2007); see also 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1) 
(2007); see also 38 U.S.C.A. § 1154(b) (West 2002); 
VAOPGCPREC 12-99.  

The veteran is seeking to reopen a claim of entitlement to 
service connection for PTSD.  The veteran is a combat 
veteran.  His military awards include the Combat Action 
Ribbon as well as the Purple Heart Medal with one bronze 
service star.  The veteran has provided detailed statements 
of his stressors involving his combat service in Vietnam.  He 
submitted his application to reopen a claim of service 
connection in August 2001.

The veteran was originally denied service connection for PTSD 
by way of a rating decision dated in November 1994.  He did 
not appeal and that decision became final.  See 38 C.F.R. 
§§ 20.302, 20.1103 (1994).  He sought to reopen his claim in 
February 1995.  The claim was denied in October 1995.  He 
again failed to perfect a timely appeal.  See 38 C.F.R. 
§§ 20.302, 20.1103 (1995).  The October 1995 rating decision 
was the last final denial on any basis.  As a result, service 
connection for PTSD may now be considered on the merits only 
if new and material evidence has been received since the time 
of the last final denial.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

The Board notes that on August 29, 2001, the definition of 
new and material evidence was amended.  The Board points out, 
however, that the referenced amendment to 38 C.F.R. 
§ 3.156(a) is effective for claims received on and after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (2001).  As the 
veteran's claim was received on August 16, 2001, the prior 
definition of new and material evidence is for application.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the October 1995 rating 
decision consisted of the veteran's service treatment records 
(STRs), a VA examination report from April 1970, a September 
1994 letter from M. Skrade, Psy. D., Federal Bureau of 
Prisons (FBP) records for the period from December 1989 to 
August 1994, and statements from the veteran.  

The veteran's STRs document his being treated for wounds 
received in combat in January 1968.  The April 1970 VA 
examination report found that there was no significant 
neuropsychiatric disorder.  

The letter from Dr. Skrade noted that the veteran attended 
"rap" sessions at the penitentiary at Fort Leavenworth, 
Kansas, for an extended period.  There were no formal records 
of treatment and the content of the group sessions included a 
wide variety of topics of interest to the veterans in 
attendance.  The issue of PTSD, and its treatment, were 
discussed.  The group was not a formal treatment group for 
PTSD.  Dr. Skrade did not provide a diagnosis of PTSD.  

The FBP records did not contain a diagnosis of PTSD.  They 
did show that the veteran was treated for complaints related 
to his several SFWs.

The veteran submitted a detailed stressor statement in 
February 1995.  He related a number of combat incidents that 
he continued to re-experience and think of to the present.  

The veteran's claim was denied in October 1995.  The RO held 
that there was no medical evidence to show the veteran had a 
psychiatric disability that resulted from PTSD.

The veteran did challenge the original determination that his 
appeal of the October 1995 decision was not timely.  The 
Board issued a decision on that issue in June 1998.  The 
United States Court of Appeals for Veterans Claims (Court), 
vacated the decision and remanded the case in June 1999.

The Board issued a new decision that determined that the 
veteran had failed to perfect a timely appeal of the October 
1995 denial in January 2005.  The veteran again appealed to 
the Court.  The Court issued a memorandum decision that 
affirmed the Board's decision in November 2007.  

The veteran submitted a request to reopen his claim for 
service connection for PTSD that was received by the RO on 
August 16, 2001.  The evidence associated with the claims 
folder subsequent to the October 1995 rating decision 
includes FBP records for the period from August 1994 to 
September 2002, and statements from the veteran.

The FBP records do show that the veteran underwent 
psychological testing, to include the Minnesota Multiphasic 
Personality Inventory-2 (MMPI-2).  This was reported in an 
entry dated in August 1994.  An entry from February 1997 
noted that the veteran was a combat veteran and claimed to 
suffer from PTSD.  He was to be considered for inclusion in a 
PTSD group.  A March 1997 entry reported that the veteran was 
interviewed for the PTSD group.  He agreed to take the MMPI 
at a later date.  Another entry from March 1997 provided a 
diagnosis of PTSD, chronic without delayed onset.  The entry 
said the veteran had recurrent nightmares related to Vietnam 
conflict.  The results of the MMPI-2 testing were noted in 
July 1997 but no diagnosis was provided.  Another entry from 
December 1998 stated that the veteran was said to be doing 
fine and did not display any symptoms of a mental health 
disorder.  However, in July 2001, the veteran told his 
examiner that he was experiencing an increase in PTSD 
symptoms.  No diagnosis was provided at that time.  A final 
entry from September 2002 noted that the veteran reported 
inpatient treatment for his PTSD in 1991 for two years.  He 
also reported outpatient treatment for two years beginning in 
1996.  The clinical entry noted that he denied any present 
symptoms of PTSD.

The veteran submitted statements reaffirming his experiences 
in Vietnam and his belief that he currently suffered from 
PTSD as a result of his combat service.

The evidence is new to the record and material.  The FBP 
records document psychological testing and do contain a 
diagnosis of PTSD that has been related to the veteran's 
combat service.  The diagnosis was approximately four years 
prior to the current claim and later records did not carry 
the diagnosis forward.  See McClain v. Nicholson, 21 Vet. 
App. 319 (2007).  However, there is a diagnosis of PTSD and 
psychological test results to provide evidence of a 
psychiatric disability.  This was not of record before. 

In light of the medical evidence provided, and the veteran's 
combat service in Vietnam, the evidence is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Thus, the veteran's clam for service 
connection for PTSD is reopened.



ORDER

New and material evidence has been received sufficient to 
reopen a claim of service connection for PTSD, to this 
extent, the appeal is granted.

REMAND

In addition to service connection for PTSD, the veteran is 
also seeking an increased disability evaluation for his 
longstanding disabilities involving multiple shell fragment 
wounds.  These disabilities have not been evaluated by VA 
since an initial examination in April 1970.  The FBP records 
contain several entries that relate to complaints associated 
with the SFWs; however, the records are not current.  

The RO attempted to arrange for a VA examination for the 
veteran in September 2004.  There is an e-mail of record, 
dated in September 2004, that indicates the warden at the 
veteran's prison would not transport him to the VA facility 
for the examination.  

The RO proceeded to adjudicate the veteran's claim in 
September 2004.  The record does not show that any further 
attempts were made to secure an examination for the veteran 
through any other avenue.

The Board notes that the applicable provision from M21-1MR, 
Part III, Subpart iv. Chapter 3.A.11.d., provides for a 
number of alternatives to be explored in trying to arrange 
for a VA examination for an incarcerated veteran.  They 
include having the veteran transported to a VA facility, 
being examined at the prison facility by VA personnel, having 
an examination performed by prison medical officials at VA 
expense, or have the examination performed by fee-basis 
providers contracted by VA.  See Bolton v. Brown, 8 Vet. App. 
185 (1995).  The provision further provides that if a problem 
cannot be resolved at the local level, the Compensation and 
Pension (C&P) Service Program Review Staff should be 
contacted for assistance.  

The only method of arranging an examination in this case 
appears to be the attempt to have the veteran brought to a VA 
facility.  The other suggested alternatives, if tried, are 
not documented in the claims folder.  Additional efforts to 
afford the veteran with the necessary examinations must be 
made until it is established that an examination is not 
feasible.  Such efforts must be documented in the claims 
folder.

Increased rating cases require (1) that VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  This should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2008) are fully complied with and 
satisfied.  See 38 C.F.R. § 3.159 (2007), 
as amended by 73 FR 23,353 (Apr. 30, 
2008); Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his PTSD and SFWs.  The veteran 
identified a facility where he was 
treated from 1980 to 1981 with his claim 
of August 2001.

The RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that have not been previously 
secured and associate them with the 
claims folder.

3.  After completion of the above 
development, the veteran should be 
afforded a VA psychiatric examination.  
The claims folder and a copy of this 
remand must be provided to the examiner 
and reviewed as part of the examination.  
All indicated studies, tests and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is advised that the veteran 
received a diagnosis of PTSD from a FBP 
psychologist in 1997 that was related to 
his combat service in Vietnam.  However, 
later medical records reported no 
symptoms of PTSD.  The psychiatric 
examiner is requested to review the 
veteran's claimed stressors involving his 
combat service in Vietnam.  These are 
contained in several statements in the 
claims folder with the most detailed 
found in February 1995.  

The examiner should determine whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the veteran's combat service.  The 
report of examination should include the 
complete rationale for all opinions 
expressed.

4.  The veteran should be afforded the 
appropriate examination(s) to assess the 
current level of disability related to 
his four separate service-connected SFW 
disabilities.  

5.  The RO should follow the M21-1MR 
guidance in obtaining the examinations 
for the veteran.  If the RO is unable to 
obtain the examinations, all efforts to 
obtain the examinations must be 
documented in the claims folder. 

6.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  This should include 
consideration of the change in 
regulations used to evaluate disabilities 
of the skin that became effective in 
August 2002.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


